The Honorable Bevington Reed                      Opinion   No.   H-746
Commissioner
Coordinating   Board                              Re: Obligation of junior colleges
Texas College and University      System          to set aside a portion of tuition
P. 0. Box 12788,     Capitol Station              charges as Texas Public Educational
Austin,  Texas   78711                            Grants.

Dear   Dr.    Reed:

           You have requested our opinion regarding the obligation of junior
colleges     to set aside a portion of tuition charges as Texas Public Educational
Grants.       Section 56.033  of the Texas Education Code provides as follows:

                      The governing boards of institutions       of
                      higher education shall cause to be set
                      aside for use as Texas Public Educa-
                      tional Grants twenty-five   cents out of
                      each hourly charge in Subsection      (,bl
                      $1, 50 out of each hourly charge in Sub-
                      section (c) of Section 54.051 of this code,
                      as amended,    and six percent of hourly
                      tuition charges for vocational-technical
                      courses at public community and junior
                      colleges.

You ask: 1) whether public community and junior colleges     are required to set
aside from tuition charges for vocational-technical   courses both the designated
six percent and also the specified fixed amount; and 2) whether funds must be
set aside regardless  of whether there is state funding for the course.

        Section 54. 051(m) of the Education Code contains a similar provision to
that of section 56. 033, except that it makes no specific reference         to vocational-
technical courses     at public community     and junior colleges.    In Attorney General
Opinion M-l 129 (1972).      this Office held that section 54.051(m)     was applicable
to vocational-technical     courses   at public junior colleges,   even though such
courses   are not generally     equated in terms of semester     credit hours.    The Opinion
devised a mathematical       formula for computation of the amount to be withheld for
vocational-technical     courses.




                                p.   3167
The Honorable    Bevington     Reed   - page two     (H-746)




        We believe that the Legislature,      by its particular reference   to
vocational-technical     courses  in section 56. 033, intended to supply that mathe-
matical formula and avoid the imprecision        of section 54. 051(m),   by making
specific its intention to include these courses within the ambit of those from
whose tuition charges certain amounts are to be set aside.          There is no basis
for concluding that the Legislature      intended to authorize a greater deduction
for vocational-technical     courses by requiring the withholding      of both the
designated    six percent and also the specified fixed amount.

        As to your second question,  it is our opinion that the presence   or
absence of state funding for the particular  vocational-technical  course is im-
material to the question of whether “six percent of hourly tuition charges”
must be set aside.   The statute draws’no distinction in this regard,    and it
appears to be mandatory.

                                  SUMMARY

                         Public community and junior colleges     are re-
                       quired to set aside from tuition charges for
                       vocational-technical   courses only the six percent
                       designated in section 56.033 of the Texas Education
                       Code.   Such funds must be set aside regardless     of
                       wh~ether there is state funding for the course.

                                             Very   truly yours,




                                             Attorney   General    of Texas


       PROVED:




Opinion    Committee      .

jad:




                                      p.   3168